Case 1:18-cv-01184-STA-dkv Document 30 Filed 07/02/19 Page 1 of 18                   PageID 237



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TENNESSEE
                               EASTERN DIVISION

                                             )
RUSSELL LARSON,                              )
                                             )
       Plaintiff,                            )       Case No. 18-01184-STA-dkv
                                             )
v.                                           )
                                             )       Chief District Judge Anderson
MADISON COUNTY, TENNESSEE,                   )       Magistrate Judge Vescovo
                                             )
       Defendant.                            )
                                             )


                              FIRST AMENDED COMPLAINT


       Plaintiff Russell Larson, by and through counsel, hereby states for his First Amended

Complaint against Defendant Madison County, Tennessee, as follows:


                                   I.      INTRODUCTION

1.     The Walter Baker Harris Juvenile Court Building (“the Courthouse”), located in Jackson,

Madison County, Tennessee, is not fully and readily accessible to persons with mobility

impairments and other physical disabilities and it has not been for a long time.

2.     After many years of inaccessibility, a site inspection completed by an expert from PDS

America on July 16, 2018, found that the Courthouse does not comply with the most basic

accessibility standards for public buildings required by the Americans with Disabilities Act and

Rehabilitation Act (Doc. No. 1-3, Exhibit A, Plaintiff’s Expert Report). Problems noted by the

expert included steps leading to the front door, steps leading from the building’s main lobby to

the main level, non-accessible parking spaces marked as handicap, a non-compliant ramp, and a

non-compliant elevator.

                                                 1
Case 1:18-cv-01184-STA-dkv Document 30 Filed 07/02/19 Page 2 of 18                       PageID 238



3.      Since the initiation of this action, it has come to light that Madison County sought to

make some accessibility changes. It allotted funds to install an ADA-compliant ramp leading to

the main lobby of the building, a wheelchair lift in that lobby, and accessible parking in the front

and rear of the building. These were installed at the Courthouse in late 2018 and/or early 2019,

after this action was filed.

4.      These changes remain incomplete (as of this filing) and have, unfortunately, given rise to

and/or failed to remedy even further ADA accessibility problems. These include: (1) the chair lift

appears to have been installed incorrectly, (2) bathrooms are inaccessible, (3) the elevator

remains non-compliant and largely inaccessible, (4) important public areas are located on the top

floor of the Courthouse, which is inaccessible, and (5) the courtroom itself is potentially

inaccessible to persons with wheelchairs.

5.      Plaintiff Russell Larson is a long-time local attorney and Madison County resident. Mr.

Larson has a “disability” as that term of art is defined by both the ADA and Section 504 because,

due to a physical impairment known as arthrogryposis (contracted joints), he is substantially

limited in the ability to stand and walk. Mr. Larson uses a wheelchair for mobility.

6.      The long-term failure of the County to make the Courthouse fully and readily accessible

violates both the Americans with Disabilities Act, as amended (ADA), 42 U.S.C. § 12131 et seq.,

and the Rehabilitation Act, 29 U.S.C. § 794. Therefore, Plaintiff brings this action against

Madison County, Tennessee, seeking appropriate declaratory, injunctive, and monetary relief.

                                      II.     THE PARTIES

7.      Plaintiff Russell Larson (“Plaintiff”) is a citizen of the United States and currently resides

in Madison, Tennessee.




                                                  2
Case 1:18-cv-01184-STA-dkv Document 30 Filed 07/02/19 Page 3 of 18                       PageID 239



8.      Defendant Madison County, Tennessee (“Defendant” or “Madison County”) is a political

subdivision of the State of Tennessee located in West Tennessee. It operates the juvenile division

of its General Sessions court and its probate court from the Courthouse, which is located at 110

Irby Street, Jackson, Tennessee 38301.

9.      Defendant is a “public entity” within the meaning of the ADA and receives federal

funding for purposes of Section 504. 42 U.S.C. § 12131(1)(A).

                               III.    JURISDICTION & VENUE

10.     This court has jurisdiction over this case pursuant to 42 U.S.C. § 1331 (federal question

jurisdiction).

11.     Venue is proper in the Western District of Tennessee under 28 U.S.C. § 1391(b)–(c).

                                IV.     LEGAL BACKGROUND

12.     Title II of the Americans with Disabilities Act, as amended, provides, “No qualified

individual with a disability shall, by reason of such disability, be excluded from participation in

or be denied the benefits of the services, programs, or activities of a public entity, or be subjected

to discrimination by such entity.” 42 U.S.C. § 12132.

13.     The Rehabilitation Act, 29 U.S.C. § 794(a), provides that “no otherwise qualified

individual with a disability” may be discriminated against on the grounds of that disability by

any program receiving federal funding.

14.     The term “public entity” includes local governments. 42 U.S.C. § 12131(1)(A).

15.     A “qualified individual with a disability” within the meaning of the ADA and

Rehabilitation Act is “an individual with a disability who, with or without reasonable

modifications to rules, policies, or practices, the removal of architectural, communication, or

transportation barriers, or the provision of auxiliary aids and serves, meets the essential


                                                  3
Case 1:18-cv-01184-STA-dkv Document 30 Filed 07/02/19 Page 4 of 18                      PageID 240



eligibility requirements for the receipt of services or the participation in programs or activities

provided by the public entity.” 42 U.S.C. § 12131(2); 29 U.S.C. § 705(20)(B). An individual

with a disability is “qualified” “with respect to services” if he or she “meets the essential

eligibility requirements for the receipt of such services.” 28 C.F.R. § 41.32(b).

16.    The ADA and Rehabilitation Act are similar in substance, aside from the federal funding

requirement in the Rehabilitation Act, and therefore the standards and case law applicable to one

are generally applicable to the other.

17.    The ADA provides that the Attorney General is to promulgate regulations to implement

Title II. 42 U.S.C. § 12134. These have been promulgated at 28 C.F.R. Ch. 1, Pt. 35. The

regulations distinguish between structures that have been built or altered since January 26, 1992,

28 C.F.R. § 35.151, and those that have not been and are labeled “existing facilities,” 28 C.F.R.

§ 35.150.

18.    Whereas the new and altered structures must meet specific architectural standards, 28

C.F.R. § 35.151(c), existing facilities must meet a general standard that “[a] public entity shall

operate each service, program, or activity, when viewed in its entirety, is readily accessible to

and usable by individuals with disabilities,” 28 C.F.R. § 35.150(a).

19.    To the extent that structural changes had to be made to existing facilities to make them

readily accessible, the changes had to be made by January 26, 1995. § 35.150(c).

20.    Any element of an existing facility that is altered on or after March 15, 2012, must be in

full compliance with modern ADA standards. § 35.150(b)(2)(i).

21.    When a public entity claims that an alteration would constitute an undue financial or

administrative burden, the burden is on the public entity to so demonstrate in a formal decision

by the head of the public entity after “considering all resources available for use.” § 35.150(a)(3).



                                                 4
Case 1:18-cv-01184-STA-dkv Document 30 Filed 07/02/19 Page 5 of 18                   PageID 241



22.    If the public entity demonstrates a financial or administrative burden through this

process, it must still “take any other action that would not result in such an alteration or such

burdens but would nevertheless ensure that individuals with disabilities receive the benefits or

services provided by the public entity.” § 35.150(a)(3).

                              V.         FACTUAL BACKGROUND

                   A.     The Walter Baker Harris Juvenile Court Building

23.    The Madison County Juvenile Court, Juvenile Court Clerk, and Probate Court are located

at the Walter Baker Harris Juvenile Court Building (“the Courthouse”), 110 Irby Street, Jackson,

TN 38301.

24.    The Madison County Juvenile Court, a division of the Madison County General Sessions

Court, handles a variety of legal matters related to children, including juvenile justice, child

welfare, child support, and child custody disputes. It holds regular public court sessions and

operates a Juvenile Court Clerk’s office that is open to the public daily.

25.    Because the Courthouse mainly houses the Juvenile Court, the Courthouse also

accommodates other functions relating to juvenile court. For example, the basement contains

family visitation rooms, and the Madison County Court Appointed Special Advocate (CASA)

office is located on the second floor.

26.    The Madison County Probate Court also holds regular public court sessions at the

Courthouse and operates a Probate Court Clerk’s office from the Courthouse that is open to the

public daily.

27.    Other courts also sometimes meet in special sessions at the Courthouse.

28.    Due to the type of cases heard at the Courthouse (probate and juvenile), individuals with

disabilities, including mobility issues, regularly attend court sessions. Of special concern are



                                                 5
Case 1:18-cv-01184-STA-dkv Document 30 Filed 07/02/19 Page 6 of 18                                    PageID 242



children who sometimes come under the Court’s jurisdiction because of their disabilities, such as

in cases of neglect and abuse, and elderly people who come to probate court.

29.      The Courthouse is a three-story brick building. It was built between 1947 and 1950 as

the Student Union Building for Union University. The County acquired the building and

converted it into the Courthouse sometime after Union University moved to its current campus in

1975.

30.      As much as three-quarters of the building is unoccupied and uninhabitable due to

dilapidated and unsafe conditions, including the presence of asbestos.1 Problems such as broken

windows in unoccupied portions of the building are clearly visible from the outside. Inside,

there is crumbling plaster/stucco, peeling paint, and a number of unused and unusable rooms,

such as the former student cafeteria and kitchen. There has recently been flooding in the

basement.

                              B. Continuing Problems at the Courthouse

31.      Defendant has been aware of problems with accessibility at the Courthouse for at least 13

years. On July 25, 2005, Madison County reached a settlement agreement with the U.S.

Department of Justice regarding accessibility issues at the Courthouse (along with other public

buildings) as part of the Department’s Project Civic Access.2 That Agreement required Madison

County to make changes to, among other things, the parking, entrances, lobby door, elevator,




1
           The Jackson Sun, “Madison County can’t house all its juvenile offenders” (Aug. 17, 2014), available at
https://www.jacksonsun.com/story/news/local/2014/08/16/madison-county-house-juvenile-offenders/14187791/
(last visited Sept. 17, 2018).
2
           U.S. Dept’ of Justice, Civil Rights Division, Project Civic Access, https://www.ada.gov/civicac.htm#TN
(last visited Sept. 17, 2018); Settlement Agreement between United States of America and Madison County under
the Americans with Disabilities Act, DJ 204-72-48, available at https://www.ada.gov/madisontnsa.htm (last visited
Sept. 17, 2018).


                                                         6
Case 1:18-cv-01184-STA-dkv Document 30 Filed 07/02/19 Page 7 of 18                                    PageID 243



Clerk’s Office, restrooms, and drinking fountains at the Courthouse.3 It is unknown if the

County undertook the changes required by the Agreement.

32.      Moreover, in 2014, an article was published in the Madison County newspaper, The

Jackson Sun, regarding problems with the Courthouse and the need for a new courthouse. These

problems included the fact that the courtroom was not accessible to persons with a disability.4

The article interviewed or quoted a number of Madison County officials about the problems with

the Courthouse, including Juvenile Court Judge Christy Little (who advocated for a new

courthouse), Madison County Mayor Jimmy Harris, Madison County Finance Director Mike

Nichols, and Madison County Commissioner Ann Harrell. Upon information and belief, no

action was taken in response to this article. Instead, the problems were known and discussed, but

the Defendant was deliberately indifferent to bringing the facility into legal compliance.

33.      According to documents exchanged by the parties after the initiation of this action, the

County most recently conducted a study of the Courthouse’s accessibility in March and April

2018 at the request of Judge Little. This study noted numerous accessibility issues with the

Courthouse, including the following:

             a. “The condition of this building is in average / below average condition
                considering the 70-year age of the original structure.”

             b. “While the building has ADA access, it is, in many cases, inconvenient and
                cumbersome” (discussing the long route to the elevator and from the elevator to
                the courtroom).

             c. “There have been several fall incidents [on the exterior steps], especially during
                egress due to the step down coming out of the door.”

3
         Settlement Agreement, Appendix K, at § 4, available at https://www.ada.gov/madisontnattk.htm (last
visited Sept. 17, 2018).
4
           The Jackson Sun, “Madison County can’t house all its juvenile offenders” (Aug. 17, 2014), available at
https://www.jacksonsun.com/story/news/local/2014/08/16/madison-county-house-juvenile-offenders/14187791/
(last visited Sept. 17, 2018) (stating that “[t]here is no handicap access” to parts of the Courthouse and a new
courthouse building “would need to be handicap accessible”).

                                                         7
Case 1:18-cv-01184-STA-dkv Document 30 Filed 07/02/19 Page 8 of 18                     PageID 244



           d. “It was discovered, that of several occasions [sic], our staff have physically
              carried people to the stairs to the level of the courtroom. This generates great risk
              for liability to the county as well as the risk of injury to the employee. This must
              be addressed and the practice halted.”
(See Exhibit B, Defendant’s Expert Report.)
34.    In order to address some of these obvious accessibility issues, unbeknownst to the

Plaintiff, the County appropriated minimal funds in April 2018. It appears the County did so

without consulting an ADA expert in accessibility issues and, as a result, the suggested

improvements were woefully inadequate, incomplete, and in the case of directional signage

(“wayfinding”), comically bad.

35.    The County did install a ramp and platform to level the main entrance of the building and

install a chair lift in the lobby. Handicap parking spaces were also added to the front entrance of

the building.

36.    At the time Plaintiff filed his lawsuit in September 2018, these improvements had not

been made, despite the fact that the County had received the report, solicited bids, and

appropriated funds six months earlier. The improvements were not installed until late 2018

and/or early 2019, almost a year after the improvements were first recommended.

37.    Unfortunately, even after the County’s efforts, and continuing to this date, the

Courthouse remains inaccessible. The “improvements” were insufficient, taken without due care,

and did not resolve the most basic accessibility issues for Plaintiff or persons like him. These are

catalogued below.

                                          1. The Lobby

38.    Inside the main entrance of the Courthouse is a small lobby with a metal detector and

area for security personnel. (Ex. A, p. 3, § 3.) Two sets of stairs (approximately 10 steps each)

lead from the lobby to the main level of the Courthouse, where the clerk’s offices, courtroom,


                                                 8
Case 1:18-cv-01184-STA-dkv Document 30 Filed 07/02/19 Page 9 of 18                        PageID 245



and other offices are located. The Probate Court Clerk’s Office is located up a set of stairs to the

left. The child support office, courtroom, and access to the remainder of the building are located

up a set of stairs or chair lift to the right. (See gen. Exhibit C, Photos of Lobby & Lift.)

39.     In January 2019, a wheelchair lift was installed on the right side of the lobby, the side

leading to the courtroom and the majority of the building. Upon viewing in May 2019, the lift

appears to have been installed incorrectly or unsafely. Bolts are missing from the left side of the

lift, causing it to tilt visibly to one side. (See Ex. C, pp. 2-4.) This tilt becomes more pronounced

when the lift is in use, particularly if a heavy person is placed on the lift.

40.     Moreover, the lift does not allow direct access to the Probate Court Clerk’s office, on the

opposite side of the lobby. (See Ex. C, p. 5.) Instead, a person utilizing the lift must be escorted

by courthouse personnel through the child support office, through a series of non-public, unlit

and darkened rooms (including the former cafeteria), and through a back entrance into the

Probate Court Clerk’s Office (explained more in Section 4, below).

                               2. The Ground Floor (“Basement”)

41.     The rear of the building features an entrance onto the “Basement” level of the building.

This entrance is meant to be accessible to persons with a disability and to offer ground-level

access to the actual elevator (as opposed to the chair lift). However, the rear entrance is kept

locked. A sign on the door instructs persons needing to use this entrance to call a phone number.

(See gen. Exhibit D, Photos of Basement.)

42.     Inside, the elevator is located down a long hallway, which is currently under construction

due to recent flooding. (See Ex. D, pp. 1-4.)

43.     Off this hallway is a set of double doors leading to the family visitation rooms and,

according to a sign in the hallway, the handicap-accessible restrooms. However, these double



                                                   9
Case 1:18-cv-01184-STA-dkv Document 30 Filed 07/02/19 Page 10 of 18                        PageID 246



 doors feature door knobs that must be turned and pulled outward, meaning they are not ADA

 compliant. (See Ex. D, pp. 2-3.)

 44.     If one could open these doors, the hallway and rooms are under construction due to recent

 flooding and are not currently in use. (See Ex. D, p. 5.) This includes two restrooms, one of

 which is supposed to the ADA compliant, though it is located behind non-complaint doors and

 thus inaccessible (discussed more in Section 6, below).

                                            3. The Elevator

 45.     The elevator itself is not ADA compliant. It is undersized, has out-of-date controls, and

 is missing other accessibility features. (Ex. A, p. 4, § 7.) This makes it difficult for a person in a

 wheelchair or similar device to maneuver themselves into position in the elevator. (See gen.

 Exhibit E, Photos of Elevator.)

 46.     The elevator, which measures approximately 5.75 feet by 8 feet, is so small that a person

 in a wheelchair cannot turn around to push the buttons (located next to the door). (Ex. E, pp. 4-

 9.) Instead, another person must ride with them to activate the buttons and assist with entering

 and exiting the elevator. The walls of the elevator show clear scratches and punctures, probably

 caused by persons trying to fit and maneuver in the small space. (Ex. E, p. 8.)

 47.     Moreover, the elevator doors are not flush with the walls, but rather inset approximately

 18 inches. This requires a person to maneuver through an opening even smaller than the elevator

 itself in order to enter the elevator. (See Ex. E, pp. 1, 3, 4.)

 48.     The elevator also is not readily accessible, as it is kept locked and cannot be “called.”

 Instead, and a person with a disability wishing to use the elevator must call a person, who must

 then bring a key to unlock the elevator. (Ex. E, p. 2.) According to PDS America, this procedure

 “requires a minimum 20 minute wait” before the elevator can actually be used. (Ex. A, p. 4,



                                                     10
Case 1:18-cv-01184-STA-dkv Document 30 Filed 07/02/19 Page 11 of 18                          PageID 247



 § 8.) This process is unequal and demeaning for individuals with disabilities, including Mr.

 Larson, who is an attorney.

                                4. The Main Level (“First Floor”)

 49.    If a person rides the elevator from the basement level onto the main level, where the

 courtroom is located, he or she will arrive in a dark (unlit) elevator lobby (Ex. F, p. 1). (See gen.

 Exhibit F, Photos of Main Level.)

 50.    To the left of the lobby, through a doorway, is a large room, lit only by the light through

 windows, which is used as a storage area for clothing for children in the juvenile court system.

 There are also construction materials (such as paint) in this room. (See Ex. F, pp. 2-5.)

 51.    Proceeding through this room to the opposite side, there are two paths: down a hallway to

 the left (again, unlit except for windows) are two unmarked restrooms, which are also unlit

 (discussed more in Section 6, below). In the center of the opposite wall is a standard-sized door,

 which leads into another room. (See Ex. F, pp. 2, 5.)

 52.    In the room through the doorway, on one side of a partial wall is a hallway which widens

 out into a room with a table (presumably used by Courthouse staff) and a time clock. This side

 of the room is lit by electric lights. (See Ex. F, pp. 6-8.) On the other side of the wall is the

 former cafeteria, which is completely unlit (without electric lights or windows) and contains an

 old lunch line and chairs. A door on this side of the room leads back into an unused kitchen.

 (See Ex. F, pp. 9-10.)

 53.    At the end of this two-sided room is a door leading into the child support clerk’s office.

 This door is standard-sized, but the opening is crowded by a desk and filing cabinet, making it

 narrow. (See Ex. F, p. 11.) The office is a large room with several desks, bookshelves, and a long




                                                  11
Case 1:18-cv-01184-STA-dkv Document 30 Filed 07/02/19 Page 12 of 18                     PageID 248



 counter running across the front of the room. To the rear, a door way leads to the judge’s

 chambers, the holding cell, and eventually the back entrance to the courtroom.

 54.    To gain access to the main Courthouse, a half-door with a turn knob beside the counter

 lets out into the main hallway of the Courthouse. Again, this half-door cannot be opened by all

 persons with disabilities due to the knob. In the hallway, to the left is second story of the lobby

 (where the stairs and chair lift come out) and to the right is an open doorway to the waiting area

 for the courtroom. (See Ex. F, pp. 12-14.)

 55.    From the waiting area, the courtroom is located through a set of double doors. It is small,

 with a center aisle with narrow pews/benches on both sides and the judge’s bench at the front.

 Often there is not room for people in wheelchairs or with other devices, who have to sit at the

 back or in the aisles. (See Ex. E, pp. 15-17.)

 56.    The bar is a solid wooden wall with openings on each end. Sometimes there is not room

 for people in wheelchairs or with other devices to maneuver down the center aisle, across to the

 end of the bar, and through the openings to approach the bench, counsel tables, or the witness

 stand. The witness stand itself is very narrow and placed on a raised platform. Instead, these

 people must sometimes sit behind the bar to testify or conduct business. A small conference

 room at the back of the courtroom, the only place in the courtroom to conduct consultations in

 private, is also not readily accessible. (See Ex. E, pp. 18-24.)

                                5. The Top Level (“Second Floor”)

 57.    Across from the double doors leading into the courtroom is an open doorway which leads

 to the staircase (Ex. G, p. 1). The staircase ascends in four sets of stairs (approximately 6 steps

 each) with landings in between (Ex. G, pp. 2-5). (See gen. Exhibit G, Photos of Top Level.)




                                                   12
Case 1:18-cv-01184-STA-dkv Document 30 Filed 07/02/19 Page 13 of 18                       PageID 249



 58.    The top floor houses the juvenile judge’s office, the CASA office, and the Juvenile Court

 Clerk’s Office. Upon information and belief, the remainder of the floor is not in use. (See Ex.

 G, pp. 6-9.)

 59.    The CASA office and Juvenile Court Clerk’s office are essentially inaccessible for those

 that cannot climb stairs. The only other way to access this floor is the elevator, which, like on the

 main level, is on the other side of the building from these offices and requires navigating through

 unused and unlit rooms and hallways.

 60.    Moreover, as the Courthouse moves away from use of the elevator to use of the chair lift,

 this floor and the public offices there have become totally inaccessible.

                       6. Restrooms and Lack of Directional Wayfinding

 61.    Finally, the Courthouse does not provide true access to handicap-accessible restrooms.

 62.    Signs in the Courthouse are comically bad at directing disabled persons to accessible

 bathrooms. As seen in the attached photos, signage is as follows:

            a. Sign posted by the doorway leading into the courtroom waiting area reads,
               “Restroom Upstairs,” with a diagonal arrow pointing up. (Ex. H, p. 1.)

            b. Sign posted by the stairway from the courtroom waiting area reads, “Restroom
               Upstairs,” with an arrow pointing up. (Ex. H, p. 2.)

            c. Near the top of the stairs, on the second floor, a sign with an arrow pointing down
               the hall reads, “Restroom.” (Ex. H, p. 3.)

            d. Down the hall, the signs posted on the restrooms read, “Restroom,” and
               underneath in smaller letters “[Handicap symbol] in Basement.” (Ex. H, pp. 4-5.)

            e. When one descends from the top floor to the basement (in the locked elevator on
               the other side of the building), there is a sign next to the elevator in the basement
               that reads, “Handicap Restrooms Located on 2nd Floor”—from where signs just
               directed you to the basement. (Ex. H, p. 6.)

            f. Another sign posted at ceiling height in the basement near the elevator reads,
               “[Handicap symbol] Restroom,” but the arrow points toward the double doors


                                                  13
Case 1:18-cv-01184-STA-dkv Document 30 Filed 07/02/19 Page 14 of 18                       PageID 250



                  (doors with turn knobs that pull out) and thus is not accessible (and also currently
                  under construction). (Ex. H, p. 7.)
 (See gen. Exhibit H, Restroom Wayfinding.)
 63.    Ultimately, there are signs regarding restrooms in at least 7 locations: two pointing

 upstairs from the main level, one pointing down the hall on the top level, two directing from the

 top level to the basement, one directing from the basement to the top level, and one directing

 down an inaccessible hallway in the basement. None of these signs mentions the existence of

 restrooms (handicap or otherwise) on the main level.

 64.    Yet, upon information and belief, the County now states that the main level—the only

 level with totally unmarked restrooms—is the level that actually contains the Courthouse’s ADA

 compliant restrooms. These are located in the dark hallway off the storage room between the

 cafeteria room and elevator lobby. (See Ex. F; Ex. I, p. 6.)

 65.    These main level restrooms—unmarked, unlit, and located in an area otherwise off-limits

 to the public—are not accessible within the meaning of the ADA. (See Ex. F; Ex. I, pp. 6-15.)

 66.    Similarly, while restrooms in the basement (Ex. I, pp. 1-5), main floor (id. at pp. 6-15),

 and top floor (id. at pp. 16-18) almost contain stalls with pull bars and open sinks, as required by

 the ADA (with the exception of one restroom in the basement), it is not clear that these rooms

 are actually ADA compliant.

 67.    Even if they are, they are not accessible due to the extreme difficulty of reaching each

 and every one.

                                     C. Plaintiff Russell Larson

 68.    Russell Larson is a long-time local attorney who requires access to the Courthouse to

 capably represent clients. As mentioned, due to his disability, the Courthouse is not readily

 accessible to him.


                                                   14
Case 1:18-cv-01184-STA-dkv Document 30 Filed 07/02/19 Page 15 of 18                      PageID 251



 69.    To gain access to the courtroom via the elevator, Mr. Larson must arrive early. He must

 park his car in the rear of the building, where compliant parking spaces have only recently been

 installed (and, upon information and belief, their compliance has not been verified). Then, he

 must call for someone to come unlock the elevator, and wait in the elevator lobby for at least 20

 minutes until this person arrives. Then, he must maneuver himself into the small elevator, which

 is hardly big enough for his wheelchair and in which he cannot turn around. The out-of-date

 buttons can be difficult to press, if he could even reach them. And when he arrives at the

 courtroom level, he must travel outside the normal route, through several unused and unlit rooms

 and doors, creating further difficulties due to his disability, before finally emerging in the child

 support office next to the courtroom. Then he must go either through the narrow back route to

 the courtroom (past chambers and the holding cell) or through the turn-knob half-door into the

 main hallway. This route to the courtroom from the elevator is convoluted and not marked.

 70.    Alternatively, Mr. Larson must arrive early and go through security at the main entrance

 in his wheelchair. Upon information and belief, County security policy does not allow security

 officers to make exceptions for attorneys, so Mr. Larson must wait in line and go through the

 security devices with the general public, which can be problematic given that his wheelchair

 obviously contains metal. He must then get on the chair lift, which tilts to the right as he rides,

 and proceed down the hallway to the narrow aisle of the courtroom.

 71.    Prior to this litigation, despite decades of working in the Courthouse, Mr. Larson did not

 know of the existence of the main level or basement restrooms. No one had ever mentioned their

 existence or offered their use to Mr. Larson. Instead, he travels through the child support clerk’s

 office, cafeteria room, and storage room to the elevator, waits for the elevator to be unlocked,




                                                 15
Case 1:18-cv-01184-STA-dkv Document 30 Filed 07/02/19 Page 16 of 18                         PageID 252



 rides up, traverses through the unused room on the top floor to the restrooms there, and then back

 down.

 72.     These processes are embarrassing to Mr. Larson, physically taxing, unnecessary, and

 discriminatory. As late as May of 2019, the aforementioned “improvements” still did not make

 the Courthouse accessible to Mr. Larson as the inaccessibility issues remain.

                                   VI.     CAUSES OF ACTION

 73.     Plaintiff incorporates the foregoing paragraphs 1-72. As detailed in those paragraphs,

 Defendant has violated the Americans with Disabilities Act, as amended, 42 U.S.C. § 12131 et

 seq., and Rehabilitation Act, 29 U.S.C. § 794, because the Courthouse is not readily accessible to

 qualified individuals with physical disabilities as required by those Acts.

                                  VII.   REQUEST FOR RELIEF

 74.     Wherefore, Plaintiff requests the following relief:

         A.       That proper process issue along with a copy of this Complaint requiring

         Defendant to appear and answer;

         B.       A declaration that Defendant has violated federal law, for the reasons outlined

         above;

         C.       A permanent injunction requiring Defendant to ensure that the Courthouse is fully

         accessible to persons with disabilities as required by federal law, including by

         implementing suggestions that the Court finds appropriate in Plaintiff’s Inspection (Ex.

         A) and any subsequent inspections;

         D.       Any monetary damages sustained by the Plaintiff, including for humiliation and

         embarrassment;




                                                  16
Case 1:18-cv-01184-STA-dkv Document 30 Filed 07/02/19 Page 17 of 18                PageID 253



       E.    Reasonable attorneys’ fees and costs, pursuant to 29 U.S.C. § 794a(b) and 42

       U.S.C. § 12133; and

       F.    Any other legal or equitable relief to which Plaintiff is entitled.


                                            Respectfully submitted,

                                            s/ James S. Haywood, Jr.
                                            HAYWOOD LAW, PLLC
                                            James S. Haywood, Jr. (TN BPR No. 009482)
                                            50 Boyd Ave.
                                            P.O. Box 438
                                            Brownsville, TN 38012
                                            (731) 772-9127 Telephone
                                            (731) 772-0051 Fax
                                            jim@haywoodlaw.net


                                            s/ Justin S. Gilbert
                                            GILBERT McWHERTER SCOTT BOBBITT PLC
                                            Justin S. Gilbert (TN BPR No. 1067)
                                            200 W. Martin Luther King Blvd, Suite 1067
                                            Chattanooga, TN 37402
                                            (423) 499-3044 Telephone
                                            (731) 664-1540 Fax
                                            jgilbert@gilbertfirm.com

                                            Caraline E. Rickard (# 34414)
                                            341 Cool Springs Blvd, Suite 230
                                            Franklin, TN 37067
                                            (615) 354-1144
                                            (731) 664-1540 Facsimile
                                            crickard@gilbertfirm.com

                                            Attorneys for Plaintiff




                                               17
Case 1:18-cv-01184-STA-dkv Document 30 Filed 07/02/19 Page 18 of 18                   PageID 254



                                CERTIFICATE OF SERVICE

        I, the undersigned, do hereby certify that a true and exact copy of the foregoing Proposed
 Scheduling Order has been mailed electronically via the Court’s electronic filing system, to all
 counsel of record, including the following, on June 28, 2019:

 PENTECOST, GLENN,
 MAULDIN & YORK, PLLC
 James I. Pentecost (#011640)
 Attorney for Defendant
 106 Stonebridge Boulevard
 Jackson, Tennessee 38305
 (731) 668-5995
 (731) 668-7163 Facsimile

 TEEL & MARONEY, P.L.C.
 Steven W. Maroney (#015545)
 County Attorney
 425 E. Baltimore St.
 Jackson, TN 38301
 (731) 424-3315
 (731) 424-3501 Facsimile

 Attorneys for Defendant

                                                     s/ Justin S. Gilbert




                                                18
